UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7076


MARSHALL LEE MITCHELL,

                Plaintiff - Appellant,

          v.

MILDRED RIVERA, Warden; SEAN ASHLINE, FS Adm; DOCTOR        REED;
DOCTOR ENEJE; NURSE RAINWATER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:13-cv-01949-TMC)


Submitted:   December 18, 2014            Decided:   December 24, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall Lee Mitchell, Appellant      Pro Se.        Barbara Murcier
Bowens, Assistant United States       Attorney,      Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marshall    Lee   Mitchell      appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court. *    Mitchell      v.    Rivera,   No.   4:13-cv-01949-TMC

(D.S.C. July 3, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and    argument   would   not    aid   the

decisional process.

                                                                       AFFIRMED




     *
       We grant Mitchell’s motion for leave to supplement his
informal brief, and we accept his attached supplement and
supplemental authorities. We deny as moot Mitchell’s motion to
extend the time to reply to Appellees’ responsive pleadings
because no such pleadings have been filed.



                                       2